Exhibit 10.22


PROMISSORY NOTE


Due June 12, 2011


FOR VALUE RECEIVED, GPS Industries, Inc., a Nevada corporation (“Company”),
hereby promises to pay to Hansen, Inc. a corporation organized under the laws of
the Commonwealth of Pennsylvania (“Holder”), or its registered assigns, the sum
of One Million Five Hundred Thousand Dollars (US$1,500,000.00) with interest
from April 2, 2009 at the rate of 4.5% per annum on the unpaid balance until
paid.
 
In no event shall Holder be entitled to interest exceeding the maximum rate
permitted by applicable law.  If any excess interest is provided for or shall be
adjudicated to be so provided for in this Note, then in such event: (i) the
provisions of this paragraph shall govern and control; (ii) Company shall not be
obligated to pay the amount of such interest to the extent that it is in excess
of the maximum amount permitted by law, and the same shall be construed as a
mutual mistake of the parties; and (iii) any such excess which may have been
collected or attributed shall be subtracted from the then unpaid principal
amount hereof, or refunded to Company.
 
Both principal hereof and interest thereon are payable in lawful money of the
United States of America at the offices of Holder as indicated in the official
records of Company.  Interest hereunder shall be computed on the basis of a year
of three hundred sixty (360) days for the actual number of days elapsed
(including without limitation a pro rata calculation for the first month hereof)
and on a non-compounded basis.
 
Interest payments in the amount of Five Thousand Six Hundred Twenty Five and
NO/100 Dollars (US$5,625.00) shall be payable monthly in arrears on the first
day of each month until June 12, 2011 (the “Due Date”); principal and any
accrued but unpaid interest thereon shall be due and payable on the Due Date.
 
This Note evidences all obligations owing by Company to Holder and its
affiliates as of the date hereof.


1.             Currency; Payments.  All references herein to “dollars” or “$”
are to U.S. dollars, and all payments on this Note shall be made in lawful money
of the United States of America.
 
2.             Optional Prepayment of Note.  Company, at its option, may make
payments in reduction of the principal outstanding on this Note at any time.
 
3.             Replacement of Note.  Upon receipt of evidence reasonably
satisfactory to Company of the ownership of and the loss, theft, destruction or
mutilation of this Note and (in the case of loss, theft or destruction) upon
delivery of an indemnity agreement in an amount reasonably satisfactory to
Company, or (in the case of mutilation) upon surrender and cancellation of the
mutilated Note, Company will execute and deliver, in lieu thereof, a new Note of
like tenor.
 
- 1 -

--------------------------------------------------------------------------------


 
4.             Events of Default.
 
The occurrence and continuation of any of the events or conditions described in
Section 4.1 or Section 4.2 shall be an “Event of Default”.
 
4.1           Holder Action.  The occurrence of any of the following Events of
Default shall, at the option of the Holder, entitle Holder to declare all sums
of principal and interest then remaining unpaid, and all other amounts payable
hereon, due and payable, all without demand, presentment, notice or protest, all
of which hereby are expressly waived, and permit Holder to exercise any other
right available to it at law or in equity, all of which rights and powers may be
exercised cumulatively and not alternatively.
 
(a)      Failure to Pay Principal or Interest.  Failure to pay any installment
of interest or principal hereon when due.
 
4.2           Acceleration without Specific Action.  The occurrence of any of
the following Events of Default shall make all sums of principal and interest
then remaining unpaid and all other amounts payable hereon due and payable, all
without demand, presentment, notice or protest, all of which hereby are
expressly waived, and permit Holder to exercise any other right available to it
at law or in equity, all of which rights and powers may be exercised
cumulatively and not alternatively.
 
(a)      Bankruptcy.  The voluntary institution of bankruptcy, insolvency,
reorganization or liquidation proceedings or other proceedings for relief under
any bankruptcy law or any law for the relief of debtors by Company or the
institution of any such proceedings against Company, which involuntary
proceedings shall not have been vacated by appropriate court order within thirty
(30) days of such institution.
 
(b)      Dissolution.  Any order, judgment or decree shall have been entered
against Company decreeing the dissolution or liquidation of Company and such
order shall remain undischarged or unstayed for a period of thirty (30) days.
 
(c)      Insolvency, Receiver or Trustee.  The making by Company of an
assignment for the benefit of creditors; or the making by Company of an offer of
settlement, composition or extension to the claims of all or substantially all
of Company’s creditors or the application for or consent to the appointment of a
receiver or trustee for it or for a substantial part of its property or
business; or the appointment otherwise of such a receiver or trustee or a
committee of Company’s creditors.
 
5.             Transfer of Securities.  This Note and all rights hereunder are
transferable on the books of Company maintained for such purpose at its
principal office referred to above by Holder in person or by duly authorized
attorney, upon surrender of this Note properly endorsed and upon payment of any
necessary transfer tax or other governmental charge imposed upon such transfer;
provided, however, that this Note shall not be transferred without prior written
notice to the Company.  Each taker and holder of this Note, by taking or holding
the same, consents and agrees that this Note when endorsed in blank shall be
deemed negotiable and agrees that when this Note shall have been so endorsed,
Holder hereof may be treated by Company and all other persons dealing with this
Note, as the absolute owner hereof for any purpose and as the person entitled to
exercise the rights represented hereby, or to the transfer hereof on the books
of Company, any notice to the contrary notwithstanding; but until such transfer
on such books, Company may treat Holder hereof as the owner for all purposes.
 
- 2 -

--------------------------------------------------------------------------------


 
6.             Security.  Company hereby grants to Holder a security interest in
the assets of Company.  This Note shall be one of the obligations covered by the
Intercreditor Agreement dated as of November 18, 2008, among Holder, Hansen,
Inc., Great White Shark Enterprises, LLC, Tulip Group Investments, Limited,
Green Tulip, Ltd. and Green Tulip, Inc...
 
7.             Notices.  All notices and other communications under or in
connection with this Note shall be in writing and shall be deemed given (a) if
delivered personally, upon delivery, (b) if delivered by registered or certified
mail (return receipt requested), upon the earlier of actual delivery or three
days after being mailed, or (c) if given by telecopy, upon confirmation of
transmission by telecopy, in each case to the parties at the following
addresses:
 
(a)      If to Company, addressed to:
 
GPS Industries, Inc.
1358 Fruitville Rd, #210
Sarasota, FL  34236


(b)      If to Holder, addressed to:
 
Hansen, Inc.
_______________
_______________
_______________


Copy to:
Charles C. Mason, Jr.
1001 Courtyard Plaza
Latrobe, PA  15650


8.             Miscellaneous.
 
8.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any one or more of such failures or
delays constitute a course of performance or dealing on which Company is
entitled to rely, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercises thereof or of any other
right, power or privilege.  All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
 
- 3 -

--------------------------------------------------------------------------------


 
8.2           Cost of Collection.  If any default is made in the payment of this
Note, Company shall pay Holder all costs of collection, including, without
limitation, reasonable attorneys’ and accountants’ fees and costs of appeals and
interest on any sums actually disbursed at the rate set forth herein.
 
8.3           Modification.  Neither this Note nor any provision hereof may be
amended, modified, waived, discharged or terminated without the consent of
Holder.
 
8.4           Severability.  Whenever possible, each provision of this Note will
be interpreted in such manner as to be effective and valid under applicable law,
but, if any provision of this Note is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this Note.
 
8.5           Successors.  All the covenants, agreements, representations and
warranties contained in this Note shall bind the parties hereto and their
respective heirs, executors, administrators, distributees, successors and
assigns.
 
8.6           Headings.  The section headings in this Note are inserted for
purposes of convenience only and shall have no substantive effect.
 
IN WITNESS WHEREOF, Company has caused this Note to be signed by its duly
authorized officer and to be dated April 2, 2009.
 
 

  GPS INDUSTRIES, INC.                    
By:
/s/ Russell R. Lee, III           Name:   Russell R. Lee, III       Title: CFO 
 

 
 
 
 - 4 -

--------------------------------------------------------------------------------


 